       Case 3:19-cv-01987-WHO Document 6 Filed 04/22/19 Page 1 of 4



                        UNITED STATES DISTRICT FEDERAL COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA


CHRISTOPHER KING, JD                                  )       CASE NO. 19-CV-1987
A/K/A KingCast,_
                                                     )
Plaintiff,
                                                     )        JUDGE WILLIAM ORRICK
vs.
                                                     )
FACEBOOK, INC.,
                                                     )
Defendant.

                     PLAINTIFF’S MOTION FOR INJUNCTIVE RELIEF

         NOW COMES PLAINTIFF, CHRISTOPHER KING, J.D. to bring this Motion as he is
clearly entitled to the sought relief as he has been, and continues to be, Internet Stalked, Bullied
and Defamed while he and his girlfriends continue to have their Privacy Invaded.
         The WAYMO, LLC v. UBER TECHNOLOGIES, INC. C-17-00939 WHA (filed May
15, 2017).
         To obtain a preliminary injunction, Waymo must establish that it is likely to succeed on
         the merits, that it is likely to suffer irreparable harm in the absence of preliminary relief,
         that the balance of equities tips in its favor, and that an injunction is in the public interest.
         Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008). In our circuit,
         “serious questions going to the merits” and a balance of hardships that tips sharply in
         Waymo’s favor can support issuance of a preliminary injunction so long as Waymo also
         shows a likelihood of irreparable injury and that the injunction is in the public interest.
         Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134–35 (9th Cir. 2011).

A:       The Merits.
         In Vest, the Defendant posted to a general group of recipients that the Plaintiff was
involved in a car theft, an act of moral turpitude and Defamation Per Se.
         In Hammond the Defendant wrote a sentence that claimed the Plaintiff got drunk and
killed her son. The Plaintiff had indeed lost a son due to gunplay by children. The Defendant
claimed that it was a mistake and that she meant to post that comment elsewhere, however such
Defense was unavailing and another act of moral turpitude was falsely alleged.
         In this particular case The Putative Defendant has not made any mistakes. The Putative
Defendant in fact specifically targeted the recipients to be the most intimate as possible, an act
that is even worse than the general broadcast in the first two cases.




                                                                                                         1
      Case 3:19-cv-01987-WHO Document 6 Filed 04/22/19 Page 2 of 4



        The Comments were made with Actual Malice and the Putative Defendant cannot
demonstrate one iota of Truth to them.
        Plaintiff has had four (4) girlfriends since 2012. “EB” or “Z”, “MM”, “MH” and “SW.”
The last two have provided screenshots of the offensive conduct. “MM” had erased a similar
message she received but will testify if necessary and SW directly reached out to Counsel for
Defendant in a series of emails with Plaintiff to no avail. Defendant, in response to Plaintiff’s
direct inquiry, continued to ignore Plaintiff’s Defamation issue prompting the correspondence
noted at Amended Complaint Paras. 61-73 as replicated in Plaintiff’s Memorandum in Support.


B:      Irreparable Harm.
        Stalking conduct of this nature unquestionably lead to irreparable emotional harm. This is
precisely why Defendant allegedly has programs designed to fight it – at least when Plaintif is not
involved. But Plaintiff and others who in any way threaten Facebook receive disparate treatment
as well be demonstrated so substantial certainty at Trial.
        But for now, suffice it to say that Plaintiff has been, and continues to be, materially
harmed by these intentionally malicious and materially false comments targeted at his lovers and
is seeking emotional counseling from this racist, culturally hegemonic and defamatory conduct
that has invaded not only his privacy but that of his last two (2) girlfriends and his present
girlfriend. He continues to suffer irreparable mental and emotional harm from this, and his
emotional counselors will testify to same as expert witnesses at Trial, however such testimony is
hardly necessary at this stage because the nature of the conduct constitutes per se Defamation,
again any notion that Plaintiff “cheats on all of his women” and "Every single woman that he as
dated he has used and mentally abused."…. or that Plaintiff seeks out white women as gullible,
to use for money etc. etc. ad nauseam…. As such comments cover basically every negative racist
stereotype of black men in this Fine Country in this day and age where race relations are
becoming increasingly strained.
        In short, it is disgusting. It is morally aberrant. And it is indeed, actionable. Immediately.
C:      The Balance of Equities.
        There is nothing to balance here. The conduct of the poster(s) is clearly repulsive and the
intrusion on Facebook is de minis.


D:      The Public Interest:
       The Public Interest is most definitely favoring the sought relief as noted by Common
Sense and the lead Counsel in Vest:



                                                                                                     2
       Case 3:19-cv-01987-WHO Document 6 Filed 04/22/19 Page 3 of 4



              “I’m glad the Court of Appeals recognized that” and chose to reclassify its
              memorandum decision as a published opinion, Spencer said in a phone interview.
              While Spencer said he doesn’t use Facebook, he said he believes “defamations
              occur on Facebook all the time.” He said he hopes the COA’s ruling and the
              subsequent award of damages in Charles’ favor sends a message that “you can’t
              just say anything you want on Facebook and get personal and make statements
              about other people that aren’t true without running the possibility of getting sued.
              “A lay person probably feels they have a First Amendment right to say whatever
              they want to, but that’s definitely not the case if you’re harming people with what
              you’re saying,” Spencer said. Even though the case was tried before a small
              claims court where pleading standards are less stringent, Dattilo said he believes
              he had a winning case in any forum. He said the circumstances of this case made
              small claims the proper venue. “I still think the facts of this case could have held
              up anywhere,” he said. “When you get a reversal and a remand for … a damages
              hearing, you’ve got something on all fours. … You really appreciate having a
              fact pattern like this that becomes precedent and will probably help the middle
              class substantially.”
Futhermore, many others have decried Defendant’s abysmal failures in this regard, to wit from
their own pages:
https://www.facebook.com/help/community/question/?id=10101249174411445

Rachael 2 answers
18 of 20 people found this helpful
It's asinine the way they DON"T remove anything to help PROTECT
people being bullied and/or slandered. I've got a crazy psycho bitch
posting my picture (stolen profile pic), tagging people and slandering me all
the while Facebook does NOTHING. It's very discouraging and leaves fb
very unappealing to even engage in.
Helpful · Not Helpful · 2 comments · Share · Answered about 5 years ago
https://www.facebook.com/help/community/question/?id=10101249174411445
I found that out too, Rachael! Two sweet friends of mine are being slandered viciously in
a post, complete with their pictures; I try to report it, to help them... See More
Posted about 5 years ago by Daryl

https://www.facebook.com/help/community/question/?id=10101249174411445
I have a psychotic, psychopath niece who is posting on different places on Facebook,
one of them is a page called Believe The Sign, that I am a child rapist bec... See More
Posted about 4 years ago by Philip

Respectfully submitted in Good Faith and subject to the Pains and Penalties of Perjury as to all
factual allegations,
_______________________________
Christopher King, J.D.




                                                                                                   3
   Case 3:19-cv-01987-WHO Document 6 Filed 04/22/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

I the undersigned swear that a true and accurate copy of the foregoing was submitted to ECF
                 And was delivered via email to Counsel for Defendant at:

                                Keker Van Nest & Peters,

                                  c/o Gavin Thole, Esq.
                                   gthole@keker.com

                                 c/o William Hicks, Esq.
                                   whicks@keker.com

                               this 22ND Day of April, 2019



                          _______________________________
                              CHRISTOPHER KING, J.D.




                                                                                              4
